Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/15/2022. 
Claims 1-14 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 06/15/2022, has been entered. Claims 1 and 7 have been amended. Claims 13-14 have been newly entered. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 20050099630 A1), hereinafter Reynolds, in view of Berger (US 20150228002 A1), hereinafter Berger, and further in view of Levy et al (US 20140172627 A1), hereinafter Levy.

Regarding Claim 1, Reynolds teaches a method comprising: 
generating a digital representation of a color of a non-paint product (Reynolds: “using a spectrophotometer, a customer can ‘scan’ the color of an item from their house Such as tile, fabric, window treatment, pillow, etc.” [0050] – “The user may also Scan the desired Starting color 2234 based on a Sample, Such as a fabric or paint chip. The System then provides Scanning instructions 2236 to enable the user to scan the color sample into the System. The user is then allowed to Scan the color Sample” [0111]); 
transmitting the digital representation of the color of the non-paint product to a computer terminal at the store, the computer terminal having a computer controlled display (Reynolds: “Once the user has selected a desired starting color, … The System then uses its internal color coordination database to provide one or more color coordination Schemes that include the desired color 2264.” [0112] – “A user may access the previously saved project from an in-store kiosk with a very similar graphical user interface. The distributed system permits updating software and data to the in-store kiosks as well as the remote user application.” [0097]); 
transmitting the digital representation of the color from the computer terminal to a webserver remote from the computer terminal and operated by a paint manufacturer (Reynolds: “Based on the starting color, … color coordination system may recommend other colors, or combination of colors, that coordinate, are harmonious or aesthetically pleasing, or complementary to the starting color. ” [0050] – “The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” [0098] – “A web page may be used where the user can access the color Selection and coordination System via the Internet.” [0107]), 
the webserver providing a website with a color coordination application program to the computer terminal (Reynolds: “The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” [0098] – “A web page may be used where the user can access the color Selection and coordination System via the Internet.” [0107]), 
the color coordination application program being configured to generate at least one interactive display screen on the computer controlled display to provide paint color selection assistance, receive the digital representation of the color of the non-paint product, determine at least one coordinating color for the color of the non-paint product, and display the at least one coordinating color on the computer controlled display of the computer terminal (Reynolds: “Based on the starting color, … color coordination system may recommend other colors, or combination of colors, that coordinate, are harmonious or aesthetically pleasing, or complementary to the starting color. The customer is provided a "palette' that can be adjusted according to how they want the original starting color to be used (e.g., accent color versus main color versus trim color).” [0050] – “a user is given the option to then use an expert color coordinator 1007 be given Suggestions as to complementary, harmonious, or aesthetically pleasing colors that may be combined with the Starting color.” [0064]), 
receiving, with the computer terminal at the store, a selection by the consumer of a particular paint color from the plurality of paint colors of the paint color recommendation (Reynolds: “he or she is given the option to select a color …Fine-tuning may permit a user to make a color lighter or darker … color may also be Similarly modified to achieve a desired final color.” [0062] – “If the paint Sheen option 1230 is selected, the user may chose from either interior 1232 or exterior 1234 sheens, and print 1236 and/or save the selection 1238. If the print option is selected 1204, the user may confirm the choice to print 1206, save the project 1208, and print the Selected paint color and/or color combination 1214.” [0086] – “After Selecting a desired paint Sheen, the user may choose to either print the color formula to create the particular color and Sheen 1236 or So Save the results” [0083]); and
generating, with the computer terminal at the store, a paint order for paint of the particular paint color (Reynolds: “The user may utilize a kiosk, Such as the one illustrated in FIGS. 1-6, to retrieve the previously stored project 2010, review complementary color combinations provided by the System, fine-tune colors, and/or print out a preview of a Selected color combination 2012.” [0103] – “After Selecting a desired paint Sheen, the user may choose to either print the color formula to create the particular color and Sheen 1236 or So Save the results” [0083]).
While Reynolds teaches that the system may be implemented on an in-store kiosk [0109], that the kiosk has modes for sales associates to use the system [0096], and that the system is used to assist a user in making a purchase of paint [0103], it does not specifically teach that the non-paint product is for sale at a store that sells the non-paint product and that does not maintain an inventory of paint products, or that a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint.2Application No.: 16/413,819Docket No.: 5037P-000009-US-COB color recommendation including a plurality of paint colors to a consumer based on the at least one coordinating color, or the step of transmitting, with the computer terminal at the store, the paint order for paint of the particular paint color directly to an order processing terminal located at an order processing site that is operated by the paint manufacturer and remote from the webserver and from the computer terminal without communicating the paint order to the webserver; wherein the order processing terminal receives the paint order and the paint manufacturer processes the paint order received by the order processing terminal and causes packaged paint corresponding to the paint order to be shipped directly to the consumer without being transferred to the store.  

However, Berger teaches a system and method for recommending home products (Berger: Abstract), including transmitting, with the computer terminal at the store, the paint order for paint of the particular paint color directly to an order processing terminal located at an order processing site that is operated by the paint manufacturer and remote from the webserver and from the computer terminal without communicating the paint order to the webserver; wherein the order processing terminal receives the paint order and the paint manufacturer processes the paint order received by the order processing terminal and causes packaged paint corresponding to the paint order to be shipped directly to the consumer without being transferred to the store (Berger: “the platform includes a fulfillment system to facilitate the delivery of interior design products that are assembled into a look by the end user … an on-demand manufacturing and fulfillment system is required to provide fast delivery with the lowest possible cost. In most cases, the finished products are not made until the customer places the order. The raw materials and partially-assembled products are connected in the Supply chain to provide just-in-time manufacturing in a facility that is closest to the end customer.” [0099] – “The colors in a color story are matched to the closest paint colors in the platform to recommend paint colors that coordinate with the colors used on any product in the platform.” [0060] – “The end user or a designer can then add interior design products such as paint” [0090]– With reference to [0029], [0143], and in particular Figure 1, it is noted that the color matching tool (e.g. 101, 110), is a separate module independent of the fulfillment system (104).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds would continue to teach generation of a paint order/choice, except that now it would also teach transmitting, with the computer terminal at the store, the paint order for paint of the particular paint color directly to an order processing terminal located at an order processing site that is operated by the paint manufacturer and remote from the webserver and from the computer terminal without communicating the paint order to the webserver; wherein the order processing terminal receives the paint order and the paint manufacturer processes the paint order received by the order processing terminal and causes packaged paint corresponding to the paint order to be shipped directly to the consumer without being transferred to the store, according to the teachings of Berger. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved on-demand fulfillment system to efficiently manufacture and deliver the set of products to the customer (Berger: [0003]).
While Berger further teaches that store managers or designers may assist in creating recommendations [0064], Reynolds/Berger do not specifically teach that the non-paint product is for sale at a store that sells the non-paint product and that does not maintain an inventory of paint products, or that a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint 2Application No.: 16/413,819Docket No.: 5037P-000009-US-COB color recommendation including a plurality of paint colors to a consumer based on the at least one coordinating color.
However, Levy teaches an in-store recommendation system (Levy: [0012]), including that:
the non-paint product is for sale at a store that sells the non-paint product and that does not maintain an inventory of paint products (Levy: “Personal in-Store or in-Kiosk Recommendations” [0171] – “Buy indexes can be shared between across different retailers” [0234] – “the key features in the app are: …For out of stock products, … inventory in other stores” [0165, 0170] – Specifically, Levy teaches that a recommendation received in-store may be for a product not offered in the inventory of the retailer that the customer is inside.); and
a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint 2Application No.: 16/413,819Docket No.: 5037P-000009-US-COB color recommendation including a plurality of paint colors to a consumer based on the at least one coordinating color (Levy: “The recommendations can be displayed at … a tablet held by an employee … The shopper is provided these recommendations before paying.” [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds/Berger would continue to teach in-store recommendations and that an employee may interact with the in-store terminal, except that now it would also teach that the non-paint product is for sale at a store that sells the non-paint product and that does not maintain an inventory of paint products, or that a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint 2Application No.: 16/413,819Docket No.: 5037P-000009-US-COB color recommendation including a plurality of paint colors to a consumer based on the at least one coordinating color, according to the teachings of Levy. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved cross-sell recommendations of products (Levy: [0009]).

Regarding Claim 3, Reynolds/Berger/Levy teach the method of claim 1 wherein the non-paint product is flooring (Reynolds: “using a spectrophotometer, a customer can “Scan' the color of an item from their house Such as tile, fabric, window treatment, pillow, etc.” [0050] – “Once the user has selected a desired starting color, the desired use of the color is specified 2262, such as …floors, etc.” [0112]). 

Regarding Claim 4, Reynolds/Berger/Levy teach the method of claim 1 wherein the store is a floor covering store (Reynolds: “using a spectrophotometer, a customer can “Scan' the color of an item from their house Such as tile, fabric, window treatment, pillow, etc.” [0050] – “Once the user has selected a desired starting color, the desired use of the color is specified 2262, such as …floors, etc.” [0112] – It is recognized that, if the floor covering product is sold at a location, that such a location is considered a floor covering store.).

Regarding Claim 5, Reynolds/Berger/Levy teach the method of claim 1 wherein the digital representation is generated by a spectrophotometer (Reynolds: “using a spectrophotometer, a customer can “Scan' the color of an item from their house Such as tile, fabric, window treatment, pillow, etc.” [0050]).  

Regarding Claim 6, Reynolds/Berger/Levy teach the method of claim 1 wherein said color coordination application program comprises a client application transmitted from the webserver to the computer terminal at the store (Reynolds: “The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” [0098] – “A web page may be used where the user can access the color Selection and coordination System via the Internet.” [0107]).

Regarding Claim 13, Reynolds/Berger/Levy teach the method of claim 1, wherein the computer terminal at the store uses an electronic ordering tool [fulfillment system] to (i) generate the paint order for paint of the particular color, and (ii) transmit the paint order for paint of the particular paint color directly to the order processing terminal located at the order processing site that is operated by the paint manufacturer and remote from the webserver and from the computer terminal without communicating the paint order to the webserver (Berger: “the platform includes a fulfillment system to facilitate the delivery of interior design products that are assembled into a look by the end user … an on-demand manufacturing and fulfillment system is required to provide fast delivery with the lowest possible cost. In most cases, the finished products are not made until the customer places the order. The raw materials and partially-assembled products are connected in the Supply chain to provide just-in-time manufacturing in a facility that is closest to the end customer.” [0099] – With reference to Figure 1, the terminal/system includes a fulfillment engine that creates and submits the order to ‘a facility,’ which manufactures and delivers the product.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Berger with Reynolds/Levy for the reasons identified above with respect to claim 1. 

Regarding Claims 7 and 9-12, and 14, the limitations of system claims 7 and 9-12, and 14 are closely parallel to the limitations of method claims 1, 3-6, and 13, and are rejected on the same basis.

Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Reynolds/Berger/Levy, and further in view of Hughes et al (US 20090228143 A1),  hereinafter Hughes.

Regarding claim 2, Reynolds/Berger/Levy teach the method of claim 1. While Berger teaches the manufacturing of a user-ordered product (Berger: [0099]), the references do not specifically teach that the paint manufacturer performs tinting and shaking steps to formulate tinted paint of the particular paint color and packages the tinted paint as the paint order to be shipped directly to the consumer.  
However, Hughes teaches a paint manufacturing system (Hughes: Abstract) for online paint orders (Hughes: [0055]), including that the paint manufacturer:
performs tinting and shaking steps to formulate tinted paint of the particular paint color (Hughes: [0042] “the types of base paints include pastel, tinting, deep tone and neutral base paints. … the tinting base paint is lighter than the deep tone base paint” – [0043] “One way paint components and colorant(s) are combined together is by shaking them so they mix. In this way, a desired type of paint is manufactured and provided with a desired color at the point of sale.”) and 
packages the tinted paint as the paint order to be shipped directly to the consumer (Hughes: [0113] “Method 180 can also include a step of shipping the paint, such as to his or her house or business.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds/Berger/Levy would continue to teach manufacturing of the custom ordered product, except that now it would also teach performs tinting and shaking steps to formulate tinted paint of the particular paint color and packages the tinted paint as the paint order to be shipped directly to the consumer, according to the teachings of Hughes. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for the manufacture of a desired type and color of paint at a point of sale in response to a remotely provided paint type and paint color indication (Hughes: [0031]).


Response to Arguments
	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant argues that the claimed three remote devices, and interactions between, are not taught by the combination of references. 
Examiner partially disagrees, noting that the current combination of references in the above 103 rejection does not rely on Webb, as principally discussed in the arguments. In the current rejection, Reynolds teaches a computer terminal (in-store kiosk or remote terminal) that communicates with a server over the internet to provide a “paint color selection and coordinator application” [0098] to facilitate recommendations based on a scanned color. While Reynolds does teach that fulfillment/manufacturing of the paint is separate from either the remote server or kiosk [0103], Berger is instead relied upon to teach that that the fulfillment engine of the terminal communicates the order to a separate element in the fulfillment chain, recognized to be the order processing terminal, for processing of the order, including the manufacturing and delivery of the ordered product [0099]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao (US 20120236144 A1) teaches a system in which a computer device allows a user to scan a product and detect its color using a color detection application. The system further allows for connection between the device and a separate shopping server, over a network without communication to the color detection application, to place an order for a recommended product, such as one of a plurality of paints, determined based on the color detection.
Ruberia (US 20140114809 A1) teaches a system for receiving paint orders over the internet, manufacturing the ordered paint (with steps including tinting and shaking) and providing delivery of said paint.
Rice et al (US 7193632 B2) teaches a distributed system for color coordination involving the use of multiple remote systems to facilitate a customer in choosing a paint recommendation at an in-store kiosk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684